DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/24/2021 wherein claims 15-28 have been amended and claim 14 has been cancelled.
Claims 15-28 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 5/24/2021 overcome the rejection of claims 14-25 made by the Examiner under 35 USC 103 over Glasby et al. (US 2016/0270389) in view of Ramirez et al. (US 2002/0192297) and Krasnansky et al. (US 2016/0355756) as none of the references teach including between 8-11% of anhydrous sodium acetate. 
The rejections of claims 26-28 which rely on the above rejection are also withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasby et al. (US 2016/0270389;of record) in view of Ramirez et al. (US 2002/0192297; of record), Krasnansky et al. (US 2016/0355756; of record), Talwalker et al. (US 5462715) and Uptima: sodium acetate (https://www.interchim.fr/ft/0/038086.pdf, 07/2016).
Glasby provides disinfectant compositions comprising a) a hydrogen peroxide source such as sodium percarbonate (see claim 12) and b) an acetyl source such as tetra acetyl ethylene diamine (TAED) (see claim 14). The composition is to further include an acidifying agent (e.g. citric acid) (see [0009]) along with other ingredients such as surfactants, corrosion inhibitors, chelating agents and so on.   The composition possess biocidal efficacy against Staphylococcus and Salmonella (see [0129]) (see instant claim 25).
Of particular interest in Example 10s Table 3 which provides the following formulation: 
    PNG
    media_image1.png
    233
    426
    media_image1.png
    Greyscale
. It is observed that TAED is present in an amount of 27.31%, sodium percarbonate is present in an amount of 49.03%, citric acid is present in an amount of 13.82% (see 0110]) (see instant claims 15 and 18 (a)-c)). Table 3 includes sodium tripolyphosphate as a sequestrant/pH modifier in the amount of 7.65% which is relevant because Glasby identifies sodium citrate as a suitable alternative (to sodium tripolyphospahte) (see [0079]) (see instant claims 15 and 18 (c)). Although citric acid is used above, anhydrous citric acid is also contemplated for use (see [0099]). Glasby also teaches that 
Glesby’s composition is to also comprise a pH buffering agent such as a carbonate, phosphate or a bicarbonate so as to maintain a pH between 8 and 9 (see [0078]).
Glasby disinfectant composition fails to include an anti-corrosive agent (sodium benzoate) in an amount of between 5-15%.
Ramirez is directed to hydrogen peroxide disinfectant compositions. Like Glasby, Ramirez recognizes the importance of including corrosion inhibitors for their ability to improve compatibility of the disinfectant solution with non-ferrous metals. Exemplified corrosion inhibitors include sodium benzoate which are included in an amount of between 0.05-1.5% (see [0043]) (see instant claims 1, 2 and 18(f) and 17).  The selection of a known material (e.g. sodium benzoate) based on its suitability for its intended use (e.g. corrosion inhibition) is indicia of obviousness. See MPEP 2144.07. 
Glasby also fails to include between 5-20% of a filler (sodium sulfate).
Krasnansky is directed to dishwashing compositions comprising sodium carbonate and TAED (see Table 1, [0069]). Krasnansky’s composition may be formulated into a tablet which requires the inclusion of a filler material, such as sodium sulfate, in an amount of between 5-50% by weight (see [0052]) (see instant claims 15(g), 16 and 18(g)). Table 1 includes sodium sulfate in an amount of 10% and 9.8%.  Thus, upon making the obvious modification of tabletting to 
Glasbey fails to include between 8-11% anhydrous sodium acetate.
Talwalker provide an antimicrobial composition which is to comprise a buffering agent selected from carbonates (e.g. calcium carbonate, potassium carbonate), bicarbonates (sodium bicarbonate) and sodium acetate (see claim 6). The buffering agent is present in an amount of 5-16% (see claim 2) (see instant claims 15 and 18(e). Given that sodium acetate was a known buffering agent, like the bicarbonates and carbonates contemplated by Glasby, it would have been obvious to use sodium acetate in Glasby’s composition with a reasonable expectation for success. See MPEP 2143(I)(B). With respect to the amount of sodium acetate in the composition being between 8-11%, this is obvious as ranges that overlap or lie inside ranges taught by the prior art are considered obvious. See MPEP 2144.05(I). 
Glasby and Talwalker fails to teach the sodium acetate as being anhydrous. 
Uptima teaches that anhydrous sodium acetate is a known form of sodium acetate and commonly used to formulate buffers. It would have been obvious to use anhydrous sodium acetate in Glasby’s composition with a reasonable expectation for success in imparting buffering benefit. 
In all, the combination of Glasby, Ramirez, Kransky and Talwalker provides a composition sodium percarboante, TAED, citric acid, sodium acetate, sodium benzoate and sodium suflate in overlapping amounts or amounts sufficiently close to those of the instant claims that one of ordinary skill in the art would deem them to be obvious. See MPEP 2144.05.
It is pointed out that claims 22-24, are intended use claims and do not provide any additional structural features to the claims from which they depend. See MPEP 2111.02 regarding intended use limitations. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasby et al. (US 2016/0270389; of record) in view of Ramirez et al. (US 2002/0192297; of record), Krasnansky et al. (US 2016/0355756; of record), Talwalker et al. (US 5462715) and Uptima: sodium acetate (https://www.interchim.fr/ft/0/038086.pdf, 07/2016) as applied to claims 15-25 above, and further in view of Gaumer et al. (US 5891922).
Glasby fails to teach their disinfecting composition as being used on eggs and/or hatcheries.
Gaumer teaches a peroxide based disinfectant composition useful for cleaning animal husbandry surfaces. Exemplified surfaces include poultry facilities (e.g. hatcheries; see column 3, lines 48-50) and transportation as well as egg processing including egg storage, candling and handling (see column 1, lines 58-60). Thus, it would have been obvious to use Glasby’s peroxide producing disinfectant composition on hatchery surfaces and eggs so as to provide a disinfecting benefit. See MPEP 2143(I)(D).
With respect to the concentration and time by which the solution of Glasby is applied on to the surfaces, such parameters would have been within the skill of an ordinary person to 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasby et al. (US 2016/0270389;of record) in view of Ramirez et al. (US 2002/0192297; of record), Krasnansky et al. (US 2016/0355756; of record), Talwalker et al. (US 5462715) and Uptima: sodium acetate (https://www.interchim.fr/ft/0/038086.pdf, 07/2016) as applied to claims 15-25 above, and further in view of Houlsby (US 4521375).
Glasby fails to teach their disinfecting composition as being used on vaccination equipment.
Houlsby teaches a peroxide sterilizing solution which is to be applied on to devices or articles employed in medical applications such as syringes. Syringes are a common tool for performing vaccinations (i.e. vaccination equipment) (official notice applied; see MPEP 2144.03(A)). Thus, it would have been obvious to use Glasby’s peroxide producing disinfectant composition on vaccination equipment and eggs so as to provide a disinfecting benefit. See MPEP 2143(I)(D).
With respect to the concentration and time by which the solution of Glasby is applied on to the surfaces, such parameters would have been within the skill of an ordinary person to identify and manipulate so as to identify conditions that resulted in the desired outcome. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611